DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-3 and 13-15 of U.S. Patent No. 11,125,707 B1 in view of US 2013/0241494 A1. 
Reference ‘707 anticipates the claimed invention as evidenced by the on-demand in-situ analysis taught by reference ‘494 in paragraph 0032 which discloses that the in-situ method may be assessed by monitoring the impedance of the battery, and that the impedance may be calculated by measuring the battery’s voltage during the application of a pulse load to the battery. Thus, the determining an impedance as claimed by the ‘707 reference is considered to be a form/type of an on-demand in-situ analysis and therefore anticipates the claimed invention. 
Instant Application:
US 11,125,707 B1:
1. A method for on-demand in-situ analysis of multiple battery cells in a battery pack, the method comprising: 5applying a test profile to a first battery cell using a first node controller while the battery pack remains operational, wherein: the first battery cell is selected from the multiple battery cells in the battery pack for purposes of the on-demand in-situ analysis, the first node controller is connected with one or more additional node 10controllers of the battery pack, the one or more additional node controllers control the operation of one or more additional cells in the battery pack, and the one or more additional cells continue to charge or discharge while applying the test profile to the first battery cell; and 15determining one or more characteristics of the first battery cell based on a response of the first battery cell to the test profile applied to the first battery cell.
1. A method for an on-demand in-situ impedance spectroscopy analysis of multiple battery cells in a battery pack while the battery pack provides power output, the method comprising: applying a test profile to a first battery cell using a first node controller while the battery pack remains operational and provides the power output, wherein: the first battery cell is selected from the multiple battery cells in the battery pack for purposes of determining an impedance, the first node controller is connected in series with one or more additional node controllers of the battery pack, the one or more additional node controllers control operation of one or more additional cells in the battery pack, and the one or more additional cells continue to charge or discharge according to a power compensation profile to ensure that the power output of the battery pack is substantially unchanged while applying the test profile to the first battery cell, and the test profile is specifically designed for purposes of measuring an impedance of the first battery cell, independent from the power output of the battery pack, the test profile, applied to the first battery cell using the first node controller, causes a change in power contribution of the first battery cell to the power output of the battery pack; and determining the impedance of the first battery cell based on a response of the first battery cell to the test profile applied to the first battery cell.


2. The method of claim 1, wherein applying the test profile to the first battery cell comprises changing an electrical current through the first battery cell according to one of a linear profile or 20a step profile.
2. The method of claim 1, wherein applying the test profile to the first battery cell comprises changing an electrical current through the first battery cell in accordance with a linear profile.
3. The method of claim 1, wherein applying the test profile to the first battery cell comprises changing an electrical current through the first battery cell in accordance with a step profile.
3. The method of claim 1, wherein applying the test profile to the first battery cell is triggered based on at least one of operating history of the first battery cell, operating history of the battery pack, testing history of the first battery cell, testing history of the battery pack, SOC of 25the first battery cell, SOC of the battery pack, temperature of the first battery cell, OCV of the first battery cell, voltage of the first battery cell under a set load, or test data analysis of battery cells equivalent to the first battery cell.
13. The method of claim 1, wherein applying the test profile to the first battery cell is triggered based on at least one of operating history of the first battery cell, operating history of the battery pack, testing history of the first battery cell, testing history of the battery pack, SOC of the first battery cell, SOC of the battery pack, temperature of the first battery cell, OCV of the first battery cell, voltage of the first battery cell under a set load, or test data analysis of battery cells equivalent to the first battery cell.
4. The method of claim 1, further comprising: determining a new operating profile for the first battery cell, based on the one or more characteristics (impedance as noted by claim 15) of the first battery cell, and operating the first battery cell based on the new operating profile.
14. The method of claim 1, further comprising determining new operating parameters for the first battery cell, based on the impedance of the first battery cell, and operating the first battery cell based on the new operating parameters.
9. The method of claim 1, further comprising determining one or more degradation modes of the first battery cell based on the one or more characteristics (impedance as noted by claim 15) of the first battery cell.
15. The method of claim 1, further comprising determining one or more degradation modes of the first battery cell based on at least the impedance of the first battery cell.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhardwaj et al. (US 2013/0241494 A1), herein referred to as Bhardwaj.
Regarding Claim 1, Bhardwaj discloses a method for on-demand in-situ analysis of multiple battery cells [item 102, 104, 106, figure 1] in a battery pack (para. 0003 discloses  in-situ battery health detection for portable electronic devices, para. 0005 discloses high-energy batteries for portable electronic devices include battery packs), the method comprising: 5
	applying a test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a) to a first battery cell [item 102, figure 1] using a first node controller [item 114, figure 1] while the battery pack [the combination of items 102, 104, and 106, figure 1] remains operational (para. 0036 discloses that the battery pack operates to provide power to load 118), wherein: 
	the first battery cell [item 102, figure 1] is selected from the multiple battery cells [item 102, 104, 106, figure 1] in the battery pack [the combination of items 102, 104, and 106, figure 1] for purposes of the on-demand in-situ analysis (para. 0038), 
	the first node controller [item 114, figure 1] is connected with one or more additional node 10controllers [item 112 and 110, figure 1] of the battery pack [the combination of items 102, 104, and 106, figure 1], 
	the one or more additional node controllers [item 112 and 110, figure 1] control (para. 0036 discloses connecting or disconnecting the cells 104 and 106 from the main power bus 116) the operation of one or more additional cells [item 104 and 106, figure 1] in the battery pack [the combination of items 102, 104, and 106, figure 1], and 
	the one or more additional cells [item 104 and 106, figure 1] continue to charge or discharge (the cells 104 and 106 continue to charge until fully charged, at which time cells 104 and 106 are disconnected from the main power bus 116 providing the pulse load from charger 122) while applying the test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a) to the first battery cell [item 102, figure 1]; and 15
	determining one or more characteristics (para. 0035 discloses measurements of voltage, current, temperature, and/or other parameters associated with each cell 102 may be collected by monitor 128) of the first battery cell [item 102, figure 1] based on a response of the first battery cell [item 102, figure 1] to the test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a) applied to the first battery cell [item 102, figure 1] (para. 0038 discloses that monitor 128 may measure the voltage of cell 102 while a pulse load is applied to the battery).
Regarding Claim 2, Bhardwaj discloses the method of claim 1, wherein applying the test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a) to the first battery cell [item 102, figure 1] comprises changing an electrical current (the electrical current is considered changed as it goes from 0amp to just over 4amp and back to 0amp depending on the application of the pulse load 216) through the first battery cell [item 102, figure 1] according to one of a linear profile or 20a step profile (the pulse load 216 in figure 2a is considered a step profile).  
Regarding Claim 3, Bhardwaj discloses the method of claim 1, wherein applying the test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a) to the first battery cell [item 102, figure 1] is triggered based on at least one of operating history of the first battery cell, operating history of the battery pack, testing history of the first battery cell, testing history of the battery pack, SOC of 25the first battery cell, SOC of the battery pack (para. 0036 discloses that the state of charge of each cell is used to adjust the charging and/or discharging of the given cell), temperature of the first battery cell, OCV of the first battery cell, voltage of the first battery cell under a set load, or test data analysis of battery cells equivalent to the first battery cell.  
Regarding Claim 4, Bhardwaj discloses the method of claim 1, further comprising: 30determining a new operating profile for the first battery cell [item 102, figure 1], based on the one or more characteristics of the first battery cell [item 102, figure 1], and Docket No. ELENP001C1Page 41 of 45operating the first battery cell [item 102, figure 1] based on the new operating profile (para. 0036 discloses that the state of charge of each cell is used to adjust the charging and/or discharging of the given cell and then operates each battery cell based on the adjustment provides by battery management device 120).  
15 Regarding Claim 8, Bhardwaj discloses the method of claim 1, further comprising performing a state-of-power (SOP) assessment or SOP forecasting based on the one or more characteristics (para. 0040).  
Regarding Claim 9, Bhardwaj discloses the method of claim 1, further comprising determining one or more degradation modes of the first battery cell [item 102, figure 1] based on the one or more characteristics of the first battery cell [item 102, figure 1] (para. 0040-0041).  
Regarding Claim 12, Bhardwaj discloses the method of claim 9, wherein the one or more degradation modes comprises at least one of power fade and capacity fade determined by comparing the one or more characteristics to corresponding characteristics at a beginning of the life of the battery pack [the combination of items 102, 104, and 106, figure 1] (para. 0045).
5 Regarding Claim 13, Bhardwaj discloses the method of claim 1, further comprising transmitting the one or more characteristics of the first battery cell [item 102, figure 1] from the battery pack [the combination of items 102, 104, and 106, figure 1] to a battery data system [item 120, figure 1 and/or item 500, figure 5], communicatively coupled to the battery pack (para. 0036 and 0057).   
Regarding Claim 14, Bhardwaj discloses the method of claim 13, further comprising: 10receiving battery data from the battery data system [item 120, figure 1 and/or item 500, figure 5], communicatively coupled to one or more additional power systems (of the portable electronic device); and processing the battery data to determine the test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a and SMC 120 monitors the cells to determine what the pulse load should be) for the first cell [item 102, figure 1].  
Regarding Claim 15, Bhardwaj discloses the method of claim 1, wherein the one or more characteristics comprises impedance (para. 0040) of the 15first battery cell [item 102, figure 1].  
Regarding Claim 16, Bhardwaj discloses the method of claim 1, further comprising: obtaining the temperature (para. 0035) of the first battery cell [item 102, figure 1]; and correlating the temperature (para. 0035) of the first battery cell [item 102, figure 1] with the response of the first battery 20cell to the test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a).  
Regarding Claim 17, Bhardwaj discloses the method of claim 1, wherein the one or more characteristics are determined multiple times at different temperatures of the first battery cell [item 102, figure 1] (Figure 2B shows the change in impedance calculated multiple times by the monitor 128 of Figure 1, and those impedance calculations are based on voltage and temperature measurements that are considered to be determined multiple times at different temperatures leading to the different impedances shown in Figure 2B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (US 2013/0241494 A1), herein referred to as Bhardwaj, in view of Sahu et al. (US 2010/0090651 A1), herein referred to as Sahu.
Regarding Claim 18, Bhardwaj discloses the method of claim 1, wherein: the one or more characteristics comprise a combination of voltage change and current change (para. 0035) of the first cell [item 102, figure 1] when the test profile (para. 0038 discloses a pulse load being provided to the battery pack from charger 122, item 216, figure 2a) is applied to the first battery cell [item 102, figure 1].
Bhardwaj fails to disclose wherein the voltage change and the current change are used to determine an equivalent series resistance (ESR) of the first cell and to estimate an open circuit voltage (OCV) of the first cell.  
However, Sahu does disclose wherein the voltage change and the current change are used to determine an equivalent series resistance (ESR) of the first cell and to estimate an open circuit voltage (OCV) of the first cell (para. 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of on-demand in-situ battery pack analysis as taught by Bhardwaj with the teachings of Sahu so that wherein the voltage change and the current change are used to determine an equivalent series resistance (ESR) of the first cell and to estimate an open circuit voltage (OCV) of the first cell for the advantageous purpose of accurately determining the state of charge of a battery as taught by Sahu in para. 0006.
Conclusion
Examiner’s Note: No prior art rejection is being provided for Claims 5-7, 10-11, and 19-20, however in view of the non-statutory double patenting rejection of Claim 1 to which Claims 5-7, 10-11, and 19-20 depend upon, Claims 5-7, 10-11, and 19-20 are not considered as allowed at this time in view of being dependent upon a rejected base claim. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to methods and systems for in-place impedance spectroscopy analysis of battery cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858